Citation Nr: 0611262	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  01-07 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1944 to July 1946. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In December 2002 and July 
2004, the Board remanded the matter for additional 
development.  In particular, the July 2004 remand directed 
the RO to obtain a revised ionizing radiation dose estimate 
based on the Defense Threat Reduction Agency's (DTRA) revised 
methodology effective after May 2003 and then to obtain a new 
advisory opinion from the Undersecretary of Benefits 
concerning the likelihood that the veteran's prostate cancer 
was related to exposure to ionizing radiation in service.   


FINDING OF FACT

Prostate cancer was not manifested in service or in the first 
postservice year, and is not shown to be related to the 
veteran's active service, including exposure to ionizing 
radiation therein.


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2005). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A July 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the letter advised the 
veteran to submit any evidence in his possession pertaining 
to his claim.  An earlier March 1999 letter specifically 
asked the veteran for detailed information concerning his 
activities in service that may have exposed him to radiation.  
The March 2001 rating decision, a May 2001 statement of the 
case (SOC) and supplemental SOCs in April 2003 and January 
2006 provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given; and he is not prejudiced 
by any notice timing error.  And while he was not provided 
notice regarding the rating of prostate cancer or effective 
dates of awards (See Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02- 1506 (Vet. App. Mar 3, 2006)), those matters 
become relevant only with an award of service connection.  
The veteran is not prejudiced by the fact that he did not 
receive such notice.

Regarding VA's duty to assist, the RO has obtained available 
pertinent medical evidence.  While some of the veteran's 
service medical records may have been lost, his separation 
examination report is available, and it is not alleged that 
he had prostate cancer in service.  The RO did obtain service 
personnel records pertaining to the veteran's activities in 
service involving radiation risk.  Furthermore, the RO 
arranged for the required development specific to cases 
involving disease alleged due to radiation exposure, 
including obtaining radiation dose assessments from the 
(DTRA) and opinions from the Undersecretaries of Health and 
Benefits regarding the likelihood that the veteran's prostate 
cancer as a result of exposure to ionizing radiation in 
service. 

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  

II.  Factual Background

It appears that not all of the veteran's service medical 
records are available, as the Service Department indicated in 
August 1999 (in response to an RO request) that service 
medical records were not a matter of record.  However, the 
claims file does contain the report of the veteran's July 
1946 service separation examination, when his genitourinary 
system was normal and he gave no history of illness or 
injury.  

Service personnel records reveal that the veteran 
participated in the occupation of Nagasaki, Japan.  

In an April 1999 statement the veteran indicated that he 
landed in Nagasaki about 12 days after the bomb was dropped 
and occupied the area for about 30 days.  This was the only 
time he was exposed to ionizing radiation in Nagasaki.  He 
was not issued a film badge and did not remember anyone 
wearing one.  He did not recall being exposed to any visible 
radiation source other than the sun.  

In a May 2000 letter, the Defense Threat Reduction Agency 
(DTRA) indicated that historical records confirmed that the 
veteran was present in the Nagasaki area from September 23 to 
December 1, 1945.  The DTRA further indicated that using 
worst case assumptions, the maximum possible radiation dose 
that might have been received by any individual who was at 
either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for 
Nagasaki) was less than one rem but it was probable that the 
great majority of serviceman received no radiation exposure 
whatsoever and that the highest dose received by anyone was a 
few tens of millirem. 

On May 2000 private medical examination from Memorial Health 
System, the diagnostic assessment was rising PSA following 
radical prostatectomy.  It was noted that prostate cancer was 
initially diagnosed in January 1999.  A few weeks later the 
veteran underwent a radical retropubic prostatectomy. 

A January 2001 opinion from the VA Chief Public Health and 
Environmental Hazards Officer (CPHEHO) indicated that it was 
unlikely that the veteran's prostate cancer could be 
attributed to exposure to ionizing radiation in service.  The 
opinion noted that the DTRA estimated that the veteran was 
exposed to less than 1 rem of ionizing radiation during 
service.  It also noted that the sensitivity of the prostate 
to radiation carcinogenesis appeared to be relatively low and 
not clearly established. 

In an April 2003 advisory opinion, VA's Undersecretary for 
benefits found that there was no reasonable possibility that 
the veteran developed prostate cancer as a result of exposure 
to ionizing radiation in service.  The opinion was based on 
the DTRA estimate of less that 1 rem of exposure and the 
apparent low and not clearly established sensitivity of the 
prostate to radiation carcinogenesis. 

In an August 2005 letter the DTRA noted that a May 2003 
report by the National Research Council concurred with DTRA's 
assessment that even the most exposed of the occupation 
troops in Japan from both external and internal exposure were 
exposed to well below 1 rem of ionizing radiation.  The DTRA 
then made worst case assumptions of the amount of ionizing 
radiation the veteran was exposed to based on a scenario that 
took into account the activities in which the veteran 
participated as reflected by his military records and his own 
recollections.  The veteran reviewed the scenario and 
approved its use.  The DTRA estimated that he received a 
total external gamma dose of .22 rem, a total internal 
committed dose to the prostate of .021 rem and a combined 
total prostate dose of .241 rem.  Consequently, the upper 
bound combined total prostate dose was less than 1 rem.  
 
In an October 2005 opinion the VA CPHEHO found that there was 
no reasonable possibility that the veteran's adenocarcinoma 
of the prostate resulted from exposure to ionizing radiation 
in service.  The opinion stressed that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  CPHEHO also 
utilized the Interactive Radioepidemiological Program (IREP) 
of the National Institute of Occupational Safety and Health 
(NIOSH) to estimate the likelihood that exposure to ionizing 
radiation was responsible for the prostate cancer.  The 
computer software calculated 99th percentile values for a 
probability of causation of 1.21 percent or 1.24 percent 
depending on whether the dose was entered as acute or 
chronic.  

In a November 2005 opinion, the Under Secretary for Benefits 
opined that there was no reasonable possibility that the 
veteran's prostate cancer resulted from radiation exposure in 
service.  The opinion was based on the CPHEHO findings and a 
review of the evidence in its entirety.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
and a chronic disease (to include prostate cancer as a 
malignant tumor) becomes manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be presumed to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A "radiation-exposed veteran" is one who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" includes participation in the 
occupation of Hisoshima or Nagasaki, Japan by United States 
forces during the period beginning on August 6, 1945 and 
ending on July 1, 1946. 38 C.F.R. § 38 C.F.R. § 
3.309(d)(3)(i),(ii). 

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are service connected on a presumptive basis if manifested in 
a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, service connection for 
"radiogenic disease" may be established under 38 C.F.R. 
§ 3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As to the second method for establishing ionizing radiation 
exposure based service connection, 38 C.F.R. § 3.311 calls 
for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period specified in either 
§ 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.  
"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation and specifically includes 
prostate cancer.  38 C.F.R. § 3.311(b)(2)(xxiii).   In claims 
based on participation in the Nagasaki occupation, dose data 
will be requested from the Department of Defense.  38 C.F.R. 
§ 3.311(a)(2).  When the dose estimates provided pursuant to 
paragraph (a)(2) are reported as a range of doses to which a 
veteran may have been exposed, exposure at the highest level 
of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(1).  If the veteran was exposed to ionizing 
radiation as a result of participation in the Nagasaki 
occupation and subsequently developed prostate cancer five 
years or more after service, the claim must be referred to 
the Under Secretary of Benefits for consideration before 
final adjudication.  38 C.F.R. § 3.311(b).    

Concerning presumptive service connection based on radiation 
exposure, prostate cancer is not among the listed diseases 
that may be presumptively service-connected if in radiation-
exposed veterans.  See 38 C.F.R. § 3.309(d)(2).   As the 
diagnosis is not in dispute, the prostate cancer may not be 
presumptively service connected under 38 C.F.R. § 
3.309(d)(2).

Concerning service connection for the prostate cancer as a 
radiogenic disease, development pursuant to 38 C.F.R. § 3.311 
has produced evidence that is consistently against a finding 
that the veteran's prostate cancer resulted from exposure to 
ionizing radiation in service.  After the RO obtained a 
revised radiation dose estimate, the CPHEHO, in October 2005, 
found that the 99th percentile values for the probability 
that the veteran's prostate cancer was caused by ionizing 
radiation were 1.21 percent or 1.24 percent depending on 
whether the dose was entered as acute or chronic.  In a 
November 2005 opinion, the Under Secretary for Benefits, 
relying on these findings along with a review of the 
evidence, found that there was no reasonable possibility that 
the veteran's prostate cancer resulted from radiation 
exposure in service.  The earlier CPHEHO and Under Secretary 
for Benefits opinions produced similar results, with the 
former finding it unlikely that the veteran's prostate cancer 
could be attributed to exposure to ionizing radiation in 
service and the latter finding that there was no reasonable 
possibility that the veteran developed prostate cancer as a 
result of exposure to ionizing radiation in service.  Given 
this strong, uniform evidence against a relationship between 
the veteran's exposure to ionizing radiation and his prostate 
cancer and the lack of any evidence in favor of such a 
relationship, service connection for prostate cancer as a 
radiogenic disease under 38 C.F.R. § 3.311 is not warranted.        

Concerning direct service connection and chronic disease 
presumptive service connection, the evidence of record 
establishes that the veteran's prostate cancer was first 
diagnosed in January 1999 (some 53 years after service), and 
there is no medical evidence of record suggesting a nexus 
between service and prostate cancer.  There is no competent 
evidence to the effect that the prostate cancer, diagnosed 53 
years after service, resulted from exposure to ionizing 
radiation during active service so as to warrant service 
connection under 38 C.F.R. § 3.303(d).  

While the veteran may believe his prostate cancer is related 
to service and exposure to ionizing radiation therein, as a 
layperson, his beliefs are not competent evidence of a 
medical diagnosis or nexus.   See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A prolonged time interval (here 
53+ years, as noted) between service separation and the 
earliest clinical documentation of the current disability is 
of itself a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Without evidence that prostate cancer became manifest 
during service or within the first postservice year or 
medical evidence that prostate cancer is otherwise related to 
service,  service connection on a direct basis or on the 
basis of the chronic disease presumption is not warranted.   

Given that the evidence does not support a finding of service 
connection on a direct basis or based on any potentially 
applicable presumptions, the preponderance of the evidence is 
against the claim, and it must be denied.    






ORDER

Service connection for prostate cancer, claimed as due to 
exposure to ionizing radiation is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


